Citation Nr: 1509784	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-09 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot plantar fasciitis.  

2.  Entitlement to an initial compensable rating prior to June 10, 2014 and in excess of 10 percent thereafter for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Louisville, Kentucky.  

In June 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  

These issues were previously remanded by the Board in May 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right foot plantar fasciitis, manifested by pain upon prolonged weight bearing and requiring the use of orthotics, results in moderate impairment of the right foot, without more severe manifestations that more nearly approximate moderately severe or severe foot injury.  

2.  For the entire appeal period, the Veteran's GERD is manifested by in pyrosis, reflux, and substernal pain, and, as of June 10, 2014, persistently recurrent epigastric distress, without dysphagia, vomiting, material weight loss, hematemesis, melena, or anemia and is not productive of considerable or severe impairment of health.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 10 percent rating, but no higher, for right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2014).  

2.  For the entire appeal period, the criteria for an initial 10 percent rating, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, DC 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claims, letters dated June 2010 and October 2010, sent prior to the June 2011 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the June 2011 rating decision granted service connection for the Veteran's GERD and right foot plantar fasciitis and assigned initial, noncompensable ratings, effective September 1, 2010.  The Veteran subsequently appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for GERD and right foot plantar fasciitis were granted and initial ratings assigned in the June 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in February 2011, October 2012, and June 2014 in conjunction with the claims on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected GERD and right foot plantar fasciitis, as such include interviews with the Veteran, reviews of the record and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected GERD and right foot plantar fasciitis was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available and that the Veteran's disabilities may have worsened in severity, the undersigned subsequently remanded these issues for further development, as discussed below.  Therefore, under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As noted in the Introduction, the Board previously remanded this case in May 2014 for further development.  In this regard, the Board directed the AOJ to send a letter to the Veteran requesting that he identify any VA or non-VA treatment records, to include from Dr. J.C., and provide authorization forms so as to allow VA to obtain any private records, obtain the Veteran's Tricare records from April 2010 to present, schedule the Veteran for VA examinations to determine the current nature and severity of his GERD and right foot plantar fasciitis, and readjudicate the Veteran's claims in a supplemental statement of the case.  Thereafter, the Veteran was sent a letter in May 2014 requesting that he identify any VA or non-VA treatment records, to include from Dr. J.C., and provide authorization forms so as to allow VA to obtain any private records.  Thereafter, in June 2014, he submitted a copy of records from Dr. J.C., but did not otherwise identify any outstanding VA or non-VA records.  Additionally, post-service Tricare treatment records were obtained and associated with the record.  Furthermore, the Veteran underwent VA examinations in June 2014 that addressed the nature and severity of his GERD and right foot plantar fasciitis.  Thereafter, the Veteran's claims were readjudicated in a November 2014 supplemental statement of the case.  Thus, the Board finds that the AOJ has substantially complied with the May 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A.  Right Foot Plantar Fasciitis

The June 2011 rating decision awarded service connection for right foot plantar fasciitis and assigned a noncompensable rating under 38 C.F.R. § 4.71a, DC 5020, which pertains to synovitis, effective September 1, 2010.  The Board notes that such rating decision also awarded service connection for Morton's neuroma of the right foot and assigned an initial 10 percent rating under DC 5279, which pertains to anterior metatarsalgia (Morton's disease), effective September 1, 2010.  The Veteran only appealed with respect to the noncompensable rating assigned for his right foot plantar fasciitis.  Inexplicably, in the codesheet attached to the November 2014 rating decision that awarded an increased rating for GERD, the AOJ combined such right foot disabilities and characterized the single disability as Morton's neuroma with plantar fasciitis of the right foot and noted that a 10 percent disability rating was assigned under DC 5299-5020, effective September 1, 2010.

However, the Board finds that combining such disabilities is error as the Veteran has appealed the noncompensable rating assigned for his right foot plantar fasciitis under DC 5020 while he has not done so with respect to the 10 percent rating assigned for his Morton's neuroma under DC 5279.  Furthermore, such disabilities encompass separate symptomatology and, as will be discussed herein, the Board finds that an initial 10 percent rating for plantar fasciitis of the right foot, in addition to the 10 percent rating previously assigned for Morton's neuroma of the right foot, is warranted.  

In this regard, DC 5020 provides that synovitis will be rated on limitation of motion of the affected part as degenerative arthritis.  Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation. X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003.

In this regard, the Board will consider the rating criteria under DCs 5276-5284, which pertain to foot disabilities; however, such do not provide ratings based on limitation of motion.  As such, the Board finds that, DC 5284, referable to other foot injuries not described by other diagnostic codes, appears to be most appropriate.  See 38 C.F.R. § 4.20.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

Under DC 5284, a 10 percent rating contemplates moderate foot injury; a 20 percent rating contemplates moderately severe foot injury; and a 30 percent rating contemplates severe foot injury.  The Note corresponding to the DC indicates that the actual loss of use of the foot is rated at 40 percent.  

The words "moderate," "moderately severe," and "severe" are not defined by DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  

The Veteran's service treatment records reflect a right foot x-ray dated December 2009, which revealed plantar calcaneal enthesophyte.  An April 2010 note revealed intermetatarsal neuroma with right foot pain as well as tenderness on the plantar aspect of the foot.  Assessment included plantar fasciitis.  In May 2010, the Veteran reported pain when walking.  

A VA examination report dated March 2011 noted that the Veteran wore inserts in his shoes and a dorsiflexion boot at night.  He reported that he experienced pain when weight bearing or walking on his forefoot.  The examiner noted pain and stiffness while standing or walking, and a lack of endurance.  The Veteran reported no swelling, heat, redness, fatigability, or weakness.  He reported flare-ups once a month in which he was unable to walk more than three hours and required rest or non-weight bearing to make it better.  He noted that he was able to stand for three to eight hours with only short rest periods.  He further noted he could walk one to three miles.  The examination revealed no painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  The examiner noted no pes cavus, hammertoes, hallux valgus or rigidus, malunion or nonunion of the tarsal or metatarsal bones, or flatfeet.  The examiner noted tenderness on examination when palpating both dorsal and plantar aspect between the third and fourth metatarsal head.  The Veteran's gait was normal.  Diagnosis included right plantar fasciitis with decreased mobility noted.  

An October 2012 VA examination report noted a diagnosis of right plantar fasciitis.  The Veteran reported wearing bilateral inserts in his shoes daily, but that he still had pain daily.  He noted that pain was present during the day due to weight bearing and increased if he did not wear his inserts.  The examiner noted no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.  The examiner reported the Veteran's gait was normal, and he was able to walk on his heels and toes without difficulty.  No tenderness to palpation was noted.  The examiner noted the Veteran had foot pain walking to different areas of his workplace and was often slower arriving because of it.  

Post-service Tricare records dated May 2013 noted an acquired foot deformity, namely cavus of the right foot.  An x-ray at that time revealed mild soft tissue swelling at the first MP joint space area, large plantar calcaneal spur, mild arthritic spurring along tarsal bones, and no evidence of any acute bony or articular abnormality.  In June 2013, a bump was noted on the top of the Veteran's right foot which had gotten larger over time.  Assessment included pes cavus, and orthotics were ordered.  Similarly, a June 2013 record from Dr. J.C. revealed complaints of sharp and aching pains to a raised area/bump over the dorsal aspect of the bilateral first metatarsal.  He reported worsening pain, redness, and swelling.  Bilateral exostosis and joint pain were diagnosed.

The Veteran testified at the June 2013 Board hearing that it felt as though someone was sticking his heel with a needle when walking great distances or running.  He further noted that pain in his heel has led to pain in the top part of his foot due to changes in the way he walked.  The Veteran also reported that he wore orthotics in his shoes during the day and a dorsiflexion boot at night.  He further noted missing work due to doctors' appointments to get new boots and having to limp.  He indicated that his treating physician indicated that if orthotics did not help with his pain, he may have to have surgery on his right foot in the future.  The Veteran also noted that he must walk more on the balls of his feet than his heels to avoid pain. He reported some redness in the foot along with pain as well as some numbness when running.  

A June 2014 VA examination report noted diagnoses of right plantar fasciitis, Morton's neuroma, degenerative arthritis, and bony exostoses with heel spurs.  The Veteran was noted to wear an orthotic with longitudinal arch support and transverse metatarsal arch support.  He reported pain after two hours if not wearing his orthotic.  He reported once in a while getting shooting pain in right plantar heel.  The Veteran noted that his right foot gets "achy" at times as a result of walking at work and that he avoids steps at work because of his right foot.  He reported off and on numbness in the right foot for three or four years.  He noted that he was unable to run.  He reported that at work if his foot bothered him, he must stop and stretch it out.  On examination, pain on use of feet was noted with no pain on manipulation of feet, no swelling, and no calluses.  The examiner noted no tenderness to plantar surface, no decreased longitudinal arch height, no marked deformity, and no marked pronation.  The examiner noted that the Veteran's Morton's neuroma was not constant and caused only occasional pain and some numbness after prolonged walking.  With respect to the Veteran's plantar fasciitis, the examiner indicated that it was of a mild severity but did chronically compromise weight bearing and require arch supports/orthotic inserts.  The examiner noted pain on examination resulting in functional loss, specifically pain on movement, pain on weight bearing, and disturbance of locomotion.  The examiner noted pain on the dorsum of the Veteran's foot that was fairly consistent, especially when pressure was applied.  It was noted that longitudinal arch pain was bothersome if he did not wear orthotics.  The examiner noted that the Veteran's plantar fasciitis pain was only an occasional issue.  The examiner concluded that, overall, the Veteran's symptoms did not reach a level to significantly limit functional ability during flare-ups or when foot is used repeatedly over time.  

The examiner noted that the Veteran's right foot numbness was most likely caused by his Morton's neuroma, for which he is separately service-connected and which is not related to his service-connected plantar fasciitis.  The examiner further noted that the Veteran's exostoses on metatarsals were not related to his plantar fasciitis either.  With respect to his plantar heel spurs and arthritic spurring, the examiner noted that no disability resulted, and that such was not related to the Veteran's service-connected plantar fasciitis.  

Upon review of the evidence, the Board finds that the Veteran's overall disability picture supports the assignment of an initial rating of 10 percent, but no higher, for his right foot plantar fasciitis based on symptoms that most nearly approximate a moderate foot injury, given the functional impairment associated therewith.  In this regard, the Veteran consistently reported pain with walking and weight bearing, requiring him to wear orthotics and a dorsiflexion boot at night.  He also noted having to change the way he walks and avoiding stairs to decrease his pain.  Additionally, the Veteran reported stiffness and lack of endurance with walking or standing.  The evidence of record also indicated flare-ups monthly, which limited walking to three hours and required rest or non-weight bearing.  The Veteran reported difficulty walking while at work as well as redness and numbness when running.  Furthermore, the June 2014 VA examiner noted that, although the Veteran's plantar fasciitis was of mild severity, it did chronically compromise weight bearing and require orthotics.  Thus, the Board finds that the Veteran's right foot symptoms reach the level of moderate impairment when considered in totality.  See, Burton, supra.  

The Board further finds that the evidence fails to reveal more severe manifestations that more nearly approximate a moderately severe or severe right foot injury.  In this regard, the June 2014 examiner found the Veteran's symptoms were considered mild and intermittent, and a May 2013 x-ray indicated mild findings as well.  The Board finds that if the Veteran's disability approximated a moderately severe or severe level of impairment the objective medical evidence of record would reflect such.  Neither the lay or medical evidence reflects that the Veteran's right foot plantar fasciitis results in functional loss that more nearly approximates a moderately severe or severe foot injury, even in consideration of the totality of his symptoms.  See DeLuca, Mitchell, supra.  

Specifically, the June 2014 examiner found that the Veteran's plantar fasciitis was only an occasional issue and did not significantly limit functional ability during flare-ups or when foot is used repeatedly over time.  While the Veteran has reported flare-ups every month, there is no evidence indicating that his functional impairment is impacted to the level of moderately severe or severe during such times.  Thus, the Board finds that the preponderance of the evidence supports a 10 percent rating for right foot plantar fasciitis, but no higher, even taking into account the Veteran's additional functional limitation due to pain and other symptoms.  Id.; see also 38 C.F.R. §§ 4.40, 4.45.  

The Board has also considered other potentially applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping).  In this regard, the other diagnostic codes pertinent to the evaluation of foot disabilities that provide for a higher or separate rating are not applicable because there is no indication that such foot disabilities have been diagnosed or are related to the Veteran's service-connected plantar fasciitis.  The evidence of record does not show a diagnosis of flatfoot, weak foot, hallux rigidus, hallux valgus, hammer toe, or malunion, or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, DCs 5276-5277, 5280-5283.  Therefore, absent a diagnosis of such disorders related to the Veteran's service-connected right foot plantar fasciitis, these diagnostic codes are inapplicable.  See Butts, supra (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

While the evidence of record indicates the Veteran has a diagnosis of Morton's neuroma (metatarsalgia), the June 2014 VA examiner noted that the Veteran was separately service-connected for such condition, and that the symptoms thereof were not related to the Veteran's service-connected plantar fasciitis.  See 38 C.F.R. § 4.71a, DC 5279.  With respect to the Tricare records indicating pes cavus (claw foot), none of the VA examiners found symptoms of such upon examination.  Furthermore, there is no indication that such is related to the Veteran's plantar fasciitis.  Therefore, a separate rating for such disability is not warranted.  See 38 C.F.R. § 4.71a, DC 5278.  Similarly, while the Veteran also has diagnoses of exostoses on metatarsals and plantar heel spurs and arthritic spurring, the June 2014 VA examiner determined that such are not related to the Veteran's service-connected plantar fasciitis.  Therefore, separate ratings for such foot disabilities are not warranted. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right foot plantar fasciitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.  

B.  GERD

The Veteran's GERD is evaluated as noncompensably disabling, effective September 1, 2010, and 10 percent disabling, effective June 10, 2014, pursuant to 38 C.F.R. § 4.114, DC 7346.

In rating the Veteran's service-connected GERD, the Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  In the instant case, the Veteran's GERD is evaluated under DC 7346.  Therefore, while he may be entitled to separate ratings for manifestations of his GERD that are not contemplated by DC 7346, he is not entitled to a higher or separate rating under any other potentially applicable ranging from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.  

Under Diagnostic Code 7346, a 60 percent disability rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.  

The Veteran's service treatment records dated in January 2010 noted esophageal reflux with symptoms three or four times per week.  In March 2010, the Veteran noted increased heartburn since he went off Prilosec which was worse with tomato products or acidic foods.  

A March 2011 VA examination report noted a history of heartburn.  The Veteran reported a burning sensation in his esophagus, which got worse when eating acidic food.  He noted that he took Prilosec, which caused some improvement.  He reported occasionally getting a bile taste in his mouth and denied nausea, vomiting, or regurgitations.  The examiner noted pyrosis less than weekly with no hospitalization or surgery relating to the esophagus, no trauma to the esophagus, no history of nausea or vomiting, no dysphagia, no esophageal distress, no history of regurgitation, no history of hematemesis or melena, and no esophageal dilation.  The examiner further noted no weight loss or malnutrition.  

An October 2012 VA examination report noted a diagnosis of GERD.  The Veteran reported that taking medication daily usually controlled his gastrointestinal symptoms.  He noted symptoms of feeling as though he has to burp and substernal burning.  He denied any other gastrointestinal symptoms.  The examiner noted pyrosis with no distress.  The Veteran was well-nourished with a nontender abdomen without palpable masses or enlarged organs.  Chest and sternal region were nontender.  

Tricare treatment records dated in March 2012 noted no nausea, vomiting, or abdominal pain.  Assessment included esophageal reflux.  In December 2012, gastroenteritis was noted with diarrhea.  In May 2013, the Veteran was noted to have no gastrointestinal symptoms, including nausea, vomiting, abdominal pain, blood per rectum, diarrhea or constipation.  

At the June 2013 Board hearing, the Veteran testified that he had been taking Prilosec daily since 2004 and that he must monitor what he eats, avoiding acidic foods.  He reported that when eating acidic foods, he got a burning sensation in his esophagus.  The Veteran noted that the effects of his medication had worn off over time.  He noted symptoms of heartburn, burning sensation of the esophagus, bile taste in his mouth, and, sometimes, spitting up.  He noted occasional nausea but no vomiting.  He reported flare-ups a couple of times a week, depending on his diet.  

A June 2014 VA examination report noted a diagnosis of GERD.  The Veteran reported a warm, semi-burning sensation and a feeling that he needed to burp.  The Veteran noted that he experienced a bout of GERD two times per month.  He noted that during such episodes, he experienced pyrosis and an excess of saliva.  He denied regurgitation and weight loss.  The examiner noted symptoms including persistently recurrent epigastric distress, pyrosis, reflux and substernal pain.  The Veteran reported that when he had a flare-up, which did not occur often, he had to stop working for twenty minutes.  He noted that he had not missed work due to his GERD.  The examiner noted a mild impact on his employment due to his GERD.  The examiner noted that the Veteran's GERD has neither a considerable nor a severe impact on his health.  His problems occurred only a couple times of month if he did not follow a low-acid diet.  

The Board finds that, for the entire appeal period, the Veteran's GERD is manifested by pyrosis, reflux, and substernal pain.  Additionally, as of June 10, 2014, such also resulted in persistent recurrent epigastric distress.  The Board notes that the Veteran reported these symptoms despite his continuous medication for GERD.  Thus, an initial 10 percent rating is warranted.  

The Board finds, however, that the Veteran is not entitled to a 30 percent rating for any portion of the appeal period.  In this regard, the Veteran reported symptoms of pyrosis, reflux, and substernal pain, but denied dysphagia and regurgitation.  The Veteran also reported that his symptoms were generally well-controlled by his medication, with only occasional flare-ups.  Furthermore, the June 2014 VA examiner noted symptoms of persistently recurrent epigastric distress, pyrosis, reflux and substernal pain, but no regurgitation or dysphagia.  Additionally, he determined that there was not considerable or severe impairment of the Veteran's health.  In this regard, the examiner reported that the Veteran's symptoms occurred only a couple of times a month and only when he did not follow a low-acid diet.  Thus, the Veteran's symptoms were of less severity than is warranted for a 30 percent rating.  Furthermore, the Board finds that such symptomatology does not constitute considerable impairment of health, warranting a 30 percent rating.  

As the Veteran's symptoms are not of considerable impairment of health to warrant a 30 percent rating, it is impossible that such symptoms rise to the level of severe impairment of health warranting a 60 percent evaluation.  In this regard, there is no evidence of vomiting, material weight loss, hematemesis, melena, or anemia.  Thus, absent more severe symptoms, a disability rating of 10 percent, but no greater, is warranted for the entire appeal period.  

The Board has considered whether a higher or separate rating is warranted for the Veteran's GERD under any other potentially applicable DC.  However, as noted previously, he is not entitled to a higher or separate rating under any other potentially applicable ranging from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.  Furthermore, the Board finds that the Veteran's GERD does not result in symptomatology that is not contemplated by DC 7346 and, consequently, a higher or separate rating is not warranted under any other potentially applicable DC other than those prohibited by regulation. 

C.  Other Considerations 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right foot plantar fasciitis and GERD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD and right foot plantar fasciitis with the established criteria for each found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his GERD as well as the impact such has on his overall health.  With respect to the Veteran's service-connected right foot plantar fasciitis, the Board has considered the functional impairment caused by pain as well as any functional loss based on such.  See DeLuca, Mitchell, Burton, supra.  In this regard, with all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his right foot plantar fasciitis that are not addressed by the rating schedule.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected GERD and right foot plantar fasciitis.  

In this regard, the March 2011 VA examiner noted full-time employment.  Furthermore, the June 2014 VA examiner observed that the Veteran's GERD would have no meaningful impact on sedentary or physical labor, despite the Veteran's report of having to stop working for twenty minutes during a flare-up of symptoms.  The examiner further noted that the Veteran's plantar fasciitis would not impact sedentary work with only occasional mild pain with running or prolonged walking.  There is no indication that the Veteran would be unable to maintain employment due to his limitations.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.  

The Board has also considered the applicability of the benefit of the doubt doctrine. However, while the evidence supports initial 10 percent ratings for both disabilities for the entire appeal period, the preponderance of the evidence is against the Veteran's claims for initial ratings in excess of 10 percent for his service-connected GERD and right foot plantar fasciitis.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal with regard to entitlement to ratings in excess of 10 percent, and his claims for initial ratings in excess of 10 percent must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  



ORDER

An initial 10 percent rating, but no higher, for right foot plantar fasciitis for the entire appeal period is granted, subject to the law and regulations governing the award of monetary benefits.  

An initial 10 percent rating, but no higher, for GERD, for the entire appeal period is granted, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


